COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CIRO MONTANO,                                  §               No. 08-21-00061-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                143rd District Court

  THE STATE OF TEXAS,                            §             of Reeves County, Texas

                        State.                   §             (TC# 13-02-07743-CRR)

                                             §
                                           ORDER

        On April 16, 2021, the Court questioned its jurisdiction over this appeal and issued a 10-
day letter asking Appellant to respond and show cause why this case should not be dismissed for
want of jurisdiction. As of this date, Appellant has not responded.

      We note the existence of a discrepancy in the dates indicated on the notice of appeal
(NOA). The certificate of service states that the notice of appeal was served on the Reeves
County District Attorney's Office on October 29, 2020, through the electronic filing manager
(EFM). The digital stamp on the NOA from the Reeves County District Clerk indicates the
document was filed with the district court on March 25, 2021, at 2:34 p.m.

         Appellant is hereby ORDERED to, within 10 days, provide the Court with an explanation
for this discrepancy, to show grounds for continuing this appeal, and to provide a receipt from
the EMF showing the NOA was timely filed, if such a receipt exists. Failure to do so will result
in additional appropriate action by this Court, including dismissal without further notice as
appropriate.

       IT IS SO ORDERED this 12th day of May, 2021.


                                                     PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.